Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to application filed on 9/30/2020.
Claims 1, 3-8, 10-15, 17-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Stephen A. Roache (52,176) on 5/26/2022 obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:
	
1. 	(Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising:
subsequent to identifying, based at least on an ordered list comprising network identifiers (network ID’s), a device of an industrial automation system, rendering instructions to power-on the device; and
in response to receiving a network-identifier request from the device:
identifying, based at least in part on content of the network-identifier request, a device identifier of the device;
autonomously determining, based at least on the ordered list, a network ID of the network ID’s; 
storing the device identifier in association with the ordered list, including by autonomously incorporating the device identifier into the ordered list;
generating a response comprising the network ID; and
transmitting the response to the device.

2. 	(Canceled). 

3.	(Original) The non-transitory computer-readable medium of claim 1 wherein the device has an initial assignment mode of at least one of a dynamic assignment mode and an automatic assignment mode. 

4.	(Original) The non-transitory computer-readable medium of claim 3 wherein the operations further comprise:
	sending, to the device, a command to change from the initial assignment mode to a static assignment mode.

5.	(Original) The non-transitory computer-readable medium of claim 1 wherein the operations further comprise:
in response to receiving an additional network-identifier request from a second device of the industrial automation system:
identifying a second-device identifier;
storing the second-device identifier;
autonomously determining, based at least on the ordered list, a second-network ID of the network ID’s; 
generating a second-response comprising the second-network ID; and
transmitting the second-response to the second device.

6.	(Original) The non-transitory computer-readable medium of claim 1 wherein the operations further comprise:
subsequent to transmitting the response to the device, initiating rendering, by the system and in a user interface, of additional instructions to commence commissioning of a second device based at least on the ordered list.

7.	(Original) The non-transitory computer-readable medium of claim 6 wherein the user interface comprises a selectable option to skip the commissioning of the second device, and wherein the operations further comprise, in response to a selection of the selectable option, initiating rendering, by the system and in the user interface, of new instructions to power-up a third device based at least on the ordered list.
8.	(Currently Amended) A method for commissioning of network identifiers (ID’s) comprising:
	storing, by a system comprising a processor, an ordered list comprising the network ID’s; 
	subsequent to identifying, based at least on the ordered list, a device of an industrial automation system, rendering, by the system and in a user interface, instructions to power-on the device;
in response to receiving a network-identifier request from the device:
autonomously identifying, by the system, a device identifier of the device;
autonomously correlating, by the system, the device with a network ID of the network ID’s; 
updating, by the system, the ordered list with the device identifier, including by autonomously incorporating the device identifier into the ordered list;
generating, by the system, a response comprising the network ID; and
transmitting, by the system, the response to the device; and
generating, by the system, a prompt comprising instructions to boot a second device according to an order of the ordered list.

9. 	(Canceled)

10. 	(Original) The method of claim 8 wherein the device has an initial assignment mode of at least one of a dynamic assignment mode and an automatic assignment mode.

11. 	(Original) The method of claim 10 further comprising:
	sending, by the system and to the device, a command to change from the initial assignment mode to a static assignment mode.


12. 	(Original) The method of claim 10 further comprising: 
in response to receiving an additional network-identifier request from a second device of the industrial automation system:
identifying, by the system, a second-device identifier;
storing, by the system, the second-device identifier;
autonomously determining, by the system and based at least on the ordered list, a second-network ID of the network ID’s; 
generating, by the system, a second-response comprising the second-network ID; and
transmitting, by the system, the second-response to the second device.

13.	(Original) The method of claim 8 wherein the user interface comprises a selectable option to skip the instructions, and wherein the method further comprises, in response to a selection of the selectable option, initiating rendering, by the system and in the user interface, of new instructions to power-up a third device according to the ordered list.

14. 	(Original) The method of claim 8 wherein autonomously identifying the device identifier includes detecting the device identifier in the network-identifier request.


15.	(Currently Amended) A system for commissioning of network identifiers (network ID’s) comprising:
a memory that stores executable components; and
a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising:
a storage component configured to: 
	receive an ordered list comprising the network ID’s, 
	store the ordered list, 
	receive a device identifier, and 
	store the device identifier; and 
a network-identifier component operatively coupled to the storage component and configured to: 
	subsequent to identifying, based at least on the ordered list, a device of an industrial automation machine, render, in a user interface, instructions to power-on the device, and
	in response to receiving a network-identifier request from a device of an industrial automation process: 
	identify a device identifier of the device, 
transmit the device identifier to the storage component, 
generate an updated ordered list by autonomously incorporating the device identifier into the ordered list,
autonomously determine, based at least on the ordered list, a network ID of the network ID’s, 
generate a response comprising the network ID, and 
transmit the response to the device.

16.	(Currently Amended) The system of claim 15  wherein the storage component is configured to store the updated ordered list.

17.	(Original) The system of claim 15 wherein the device has an initial assignment mode of at least one of a dynamic assignment mode and an automatic assignment mode.

18. 	(Original) The system of claim 17 wherein the network-identifier component is further configured to transmit, to the device, a command to change from the initial assignment mode to a static assignment mode.

19.	(Original) The system of claim 15 wherein the user interface component is further configured to, in response to a notification of the response being transmitted, initiate rendering, based at least on the order of the ordered list, of additional instructions to commence commissioning of a second device.

20. 	(Original) The system of claim 15 wherein the user interface comprises a selectable option to skip the instructions, and wherein the user interface component is further configured to, in response to a selection of the selectable option, initiate rendering, based at least on the ordered list, of additional instructions to power-up a second device. 
	--- end of amendment-

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
US 20210377170 to Lee, discloses assign IPv6 address to requesting node.
US 20140229620 A1 to Horman et al, disclose HDCP server providing IP address in response to a request by MAC address of a host. 

The cited prior art taken alone or in combination fail to teach at least “subsequent to identifying, based at least on an ordered list comprising network identifiers (network ID’s), a device of an industrial automation system, rendering instructions to power-on the device; and
autonomously determining, based at least on the ordered list, a network ID of the network ID’s; 
storing the device identifier in association with the ordered list, including by autonomously incorporating the device identifier into the ordered list;” as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199